Title: To James Madison from George William Erving, 2 September 1806
From: Erving, George William
To: Madison, James



Sir,
St Ildefonso September 2nd. 1806.

As I have been continually receiving from all the ports of Spain urgent representations respecting the extreme & indiscriminate rigor with which the Quarantine regulations are applied to all vessels of the United States, & statements of various abuses & irregularities on the part of the Officers exercising them; & having in several special cases applied for redress without effect; It seemed to have become necessary that the whole subject should be laid before this Government in such a way, as that the full extent of the evils complain’d of in its several ramifications should press upon their consideration at once, & that they might be thus brought to a sense of the expediency of making suitable modifications of their system.
With this view I addressed to Mr. Cevallos the note of July 8th. of which I have the honor herewith to transmit a copy: In several conferences which I have had with him since that time, he has given me the most express assurances that he felt the importance of the subject & the necessity of placing it upon a footing which should be more convenient for the American Commerce; that he was convinced of the reasonableness of a great part of what I had urged, much satisfied with the manner in which I had treated the matter, &ca., and finally that he had determined after taking the necessary information as well in respect to the nature of the yellow fever from medical men, as with respect to the actual regulations & the mode of executing them from the Officers in the Ports, to do every thing possible so that such precautions as it might be found necessary to continue should operate upon our trade with as little hardship as possible.  And when from time to time I pressed him for an answer, he assured me that he only delayed it ’till he had obtained the most complete information, so that the alterations which his Majesty should be pleased to direct in the Quarantine Regulations, should not only be the most satisfactory possible, but that the permanency of them might be depended on.  After these fair promises I was surprised to receive his note of 22nd. Ulto., (a copy of which is enclosed) by which it appears that they are not to be realised in any particular, for the professed intention of sending to the Spanish Consuls in America for information as to the actual state of the health in our ports, can be only considered as a decent pretext for getting rid of the whole subject, as such information can produce only a temporary favorable effect, if any; it cannot be presumed that it would produce any, since there have been many instances where our bills of health, certified by these very Consuls, have been totally disregarded.
I waited upon Mr. Cevallos immediately after receiving his note, hoping that he might still be induced to alter his determination by an apprehension that it would tend to annihilate the remains of our Commerce with this Country.  He did not seem insensible on this point, but finally informed me that the business not being properly within his department, but in that of the Minister of War, & considering the delicate nature of the subject on account of what Spain had lately suffered from the ravages of the fever & the consequent great apprehensions of his Majesty; he had for these reasons concluded not to take upon himself the responsibility of making any alterations in the actual system; & that he found the Minister of War equally disinclined to touch it, and for the same Reasons.  I then urged the propriety of remedying the abuses complained of, which they might do consistent with these apprehensions, & particularly insisted on the absurdity of allowing their Officers to put in quarantine American Vessels coming from other ports of Europe, but was surprised to learn that this was part of the original system, & tho’ he confessed its inutility, yet he said that it must Remain with every thing else for the present in the same state, for the reasons beforementioned.
Thus it appears that all further representation upon the subject will be useless, & that it is only by the great inconveniences which they will necessarily experience in the total loss of our Commerce if the war continues, that they can be brought to a due consideration of it.  I have the honor to be, Sir, With perfect Respect & Consideration, Your very obt. Servant,

George W. Erving


September 12th: Before an opportunity has presented of transmitting this, I have received a further note from Mr. Cevallos (dated 5th. Inst.) respecting the Quarantine, in reply to my answer of 29th. of August to his note of the 22nd. of the same, abovemention’d.  Copies of these are herewith also inclosed.


GWE

